Citation Nr: 1011816	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
schizophrenia.  The Veteran contends that he has 
schizophrenia which was caused by his active service.  

The Veteran did not have any psychiatric problems noted in 
his induction examination and stated that he was in good 
health.  There is no family history of psychiatric problems 
or related conditions.  During service the Veteran suffered 
from meningococcal pneumonia.  He was discharged from the 
military soon after this illness.  In a November 2007 
statement, his mother stated that the Veteran was not the 
same after his discharge.  When he returned home the Veteran 
shied away from people including his family, and hid in his 
parents' attic.  The Veteran was first treated for 
psychiatric problems in November 1976 when he was admitted to 
the hospital until February 1977.  The Veteran was first 
diagnosed with schizophrenia in 1980.  The Veteran has 
received regular psychiatric treatment since 1977 including 
numerous hospitalizations.  Treatment records indicate that 
the Veteran was discharged from the military for psychiatric 
reasons; however, there is no indication that these examiners 
had access to the Veteran's service personnel records.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  The 
Veteran's service personnel records have not been associated 
with the file.  On remand, these records must be sought so as 
to gain further insight into the circumstances of the 
Veteran's discharge from the military.  Any records found 
should be associated with the claims folder.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his psychiatric disorder.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As the Veteran has sought treatment dating back close to the 
time of his separation from service, and because there is an 
indication that his condition may be related to service, the 
Veteran must be afforded an examination to establish the 
nature, onset, and severity of any psychiatric condition 
found to be present.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Obtain the Veteran's service personnel 
records.   
 
2.  After completion of the above, arrange 
for the Veteran to undergo a psychiatric 
examination to determine the nature, 
extent, onset, and severity of any 
psychiatric disorders found to be present.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.   
 
All indicated tests and studies should be 
performed.  The examiner should address 
the Veteran's description of the onset of 
his symptoms and comment his mother's 
contention that the disorder was caused by 
meningococcal pneumonia.  The examiner 
should opine as to whether it is at least 
as likely as not that any psychiatric 
disorder found is related to or had its 
onset during service.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached. 
 
3.  After completion of the foregoing the 
RO should again review this claim.  If any 
determination remains adverse, the Veteran 
must be furnished a supplemental statement 
of the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


